DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 1, 2020 and April 26, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0156402 to Straubinger et al. (hereinafter Straubinger).
Regarding independent claim 1, Straubinger discloses a rotating device sensing apparatus (at least rotation angle sensor 31 of Fig. 3A, sensor 32 of Fig. 4A and sensor 33 of Fig. 5A, and sensor 4a and 4b of Fig. 16C), comprising;
a rotating device (at least rotor 2) comprising a detection target unit (at least encoder 3);
a pattern portion formed in the detection target unit in a direction of rotation of the rotating device (encoder 3 includes a pattern);
a first sensor disposed to face one region of the detection target unit (sensor assembly 4 disposed on left hand side); and 
a second sensor, spaced apart from the first sensor, and disposed to face another region of the detection target unit (sensor assembly 4 disposed on right hand side), wherein the pattern portion comprises a first pattern portion and a second pattern portion having different widths (the pattern disposed on encoder 3 comprises different pattern portions having different widths).  
Illustrated below are Figs. 2 and 3A of Straubinger marked and annotated for the convenience of the applicant. 



    PNG
    media_image1.png
    703
    586
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    473
    732
    media_image2.png
    Greyscale

Regarding independent claim 12, claim 12 recites similar features as those of independent claim 1 and those features are rejected on the same grounds as claim 1.  In addition, Straubinger discloses that the20013057.2168 pattern portion has a shape of a single band surrounding the detection target unit (the pattern formed on the encoder has a shape of a single band) and that the second sensor is spaced apart from the first sensor, and has a predetermined angle with the first sensor (sensors 4 are arranged at a predetermined angle from each other).  
Regarding independent claim 17, claim 17 recites similar features as those of independent claim 1 and those features are rejected on the same grounds as claim 1.  In addition, Straubinger discloses that the first and second sensors are respectively disposed to face different portions of the pattern portion (the sensors 4 face different portions of the pattern portion).  
Regarding claim 2, Straubinger discloses wherein the pattern portion is formed by alternately forming the first and second pattern portions in the direction of rotation of the rotating device (the pattern of encoder 3 has alternating first and second pattern portions).
Regarding claims 3 and 13, Straubinger discloses wherein the first pattern portion and the second pattern portion are connected continuously so as to form a shape of a single band having a gradually varying width (the pattern of encoder 3 has a single band shape having gradually varying width).
Regarding claim 19, Straubinger discloses wherein the pattern portion comprises a wave-patterned band shape having a varying width (the pattern of encoder 3 comprises a wave-patterned band shape having varying width).
Regarding claims 4 and 14, Straubinger discloses wherein a shape of the pattern portion in the region corresponding to a position of the first sensor and a shape of the pattern portion in the other region corresponding to a position of the second sensor are different (Fig. 2, shape of pattern portion 3 at L4 is different from shape pattern portion 3 at L2).
Regarding claim 5, Straubinger discloses wherein the first sensor and the second sensor are spaced apart to have a predetermined angle with a center axis of the rotating device (sensors 4 are spaced apparat to have a predetermined angle with a center axis of rotor 2, at least Figs. 3A and 16C).
Regarding claim 9, Straubinger discloses wherein the pattern portion is formed of a metal material (the encoder structure 3 can be made of aluminum, steel, copper, etc., at least para. 0103), and the first sensor and the second sensor each comprise a sensing coil (sensor coils L1 and L2, at least para. 0104).  
Regarding claim 10, Straubinger discloses wherein the first sensor and the second sensor are respectively configured to sense changes in inductance based on a rotation of the rotating device (L1-L4 are inductors an thus sense changes in inductance, at least para. 0093), and the change in inductance sensed by the first sensor and the change in inductance sensed by the second sensor have a predetermined phase difference based on a dispositional relationship between the first and second sensors (see signals in Fig. 2).
Regarding claim 11, Straubinger discloses wherein the changes in inductance respectively sensed by the first and second sensors correspond to either one of a sine function and a cosine function (see signals in Fig. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Straubinger.
Regarding claims 6 and 15, Straubinger fails to disclose wherein a sensing surface of the second sensor has an angle of inclination of 45° with a sensing surface of the first sensor.  
However, Straubinger discloses that the respective inductance elements 52 are disposed in a manner corresponding to a phase difference 90° of a periodical change in the width of the encoder structure 3 (at para. 0143 and Fig. 8), which is similar to the one disclosed in the present invention (it is noted that the predetermined angle formed by the first and second sensors 31 and 32 is determined to be 45°, the sensing value detected by each sensor may have a phase difference of 90°, at para. 0080).
Therefore, Straubinger suggests that a sensing surface of the second sensor has an angle of inclination of 45° with a sensing surface of the first sensor.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Straubinger so that the sensing surface of the second sensor has an angle of inclination of 45° with a sensing surface of the first sensor.  This would have been done so that the sensing value detected by each sensor has a phase difference of 90° as taught by Straubinger. 
Regarding claim 7, Straubinger discloses a frame in which the rotating device is disposed, wherein one surface of the frame is inclinedly disposed to have a predetermined angle with another surface of the frame (stator 43  has one surface of the frame is inclinedly disposed to have a predetermined angle with another surface of the frame, at para. 0115 and Fig. 4C).
Straubinger fails to disclose that the first and second sensors are respectively disposed to have the predetermined angle with respect to an inner side surface of the one surface and an inner side surface of the other surface of the frame.  
However, as noted above, Straubinger discloses arranging the sensors so that the sensing value detected by each sensor has a phase difference of 90°.    
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Straubinger so that the first and second sensors are respectively disposed to have the predetermined angle with respect to an inner side surface of the one surface and an inner side surface of the other surface of the frame.  This would have been done so that the sensing value detected by each sensor has a phase difference of 90° as taught by Straubinger.
Regarding  claim 8, Straubinger discloses a substrate for mounting the first and second sensors (PCB 51, at least para. 0130).
Straubinger fails to disclose wherein the substrate is bent to surround an external side surface of the one surface of the frame and an external side surface of the other surface of the frame.  
However, Straubinger discloses that the sensor has a curved surface (Fig. 5A).  Therefore, Straubinger suggests that the substrate is bent to surround an external side surface of the one surface of the frame and an external side surface of the other surface of the frame.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Straubinger so that the substrate is bent to surround an external side surface of the one surface of the frame and an external side surface of the other surface of the frame, as suggested by Straubinger.  This would have been done to arrange the elements of the device in a particular shape or form. 
Regarding claim 16, Straubinger fails to disclose a flexible substrate, wherein the first and second sensors are mounted on a same surface of the flexible substrate.
However, Straubinger discloses a PCB 51 in which the sensors are mounted at a particular angle (at least Fig. 6A0.  Therefore, Straubinger suggests a flexible substrate, wherein the first and second sensors are mounted on a same surface of the flexible substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Straubinger to include a flexible substrate, wherein the first and second sensors are mounted on a same surface of the flexible substrate.  This would have been done to arrange the elements of the device in a particular shape or form.   
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straubinger in view of US 10,444,040 to Ruh (hereinafter Ruh).
Regarding claim 18, Straubinger fails to disclose wherein the electronic device is a smart watch, and the rotating device comprises a crown of the smart watch configured to be rotated by a user.  
In the same field of endeavor, Ruh discloses a watch 100 including a rotating device comprising a crown 108 configured to be rotated by a user (at least Fig. 1 and col. 2, ll. 41-67).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Straubinger the electronic device is a smart watch, and the rotating device comprises a crown of the smart watch configured to be rotated by a user, as taught by Ruh.  This would have been done so that the device is wearable, as taught by Ruh at least at col. 2, ll. 46-47.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0310108 to Bael et al. discloses a rotary encoder arrangement including a member attachable to a shaft having a magnetizable feature additively manufactured thereto and a sensor in operable communication with the magnetizable feature configured to output a signal indicative of at least one of an absolute rotational position of the shaft and a relative rotational position of the shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858